 1
 2                                                              JS-6
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                              SOUTHERN DIVISION
11
     O’SHEA WHITE,                        ) Case No. 8:19-cv-01441-PA (JDE)
12                                        )
                                          )
13                     Petitioner,        ) JUDGMENT
                                          )
14                v.                      )
                                          )
15                                        )
     RAYMOND MADDEN, Warden,              )
                                          )
16                     Respondent.        )
                                          )
17                                        )
18
19
20         Pursuant to the Order Accepting Findings and Recommendation of the
21   United States Magistrate Judge,
22         IT IS ADJUDGED that the operative Petition is denied and this action
23   is dismissed with prejudice.
24
25   Dated: January 2, 2020

26
                                             ______________________________
27                                           PERCY ANDERSON
28                                           United States District Judge
